DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/2019 has been considered by the examiner.

Examiner’s Note
	Applicant has not used a special definition to set forth the meaning of the word vehicle in the claims. For the purpose of search and consideration, the examiner has used the following common definition found in the Oxford English dictionary: A thing used for transporting people or goods, especially on land, such as a car, truck, or cart.

Allowable Subject Matter

Claims 1-23 are allowed.

The following is an examiner’s statement of reasons for allowance: 
a belt configured to be rotatably attached to a rotational drive component of a propulsion system of the first vehicle and to a rotational drive component of a propulsion system of the second vehicle so that the rotational drive component the first vehicle operates at a different angular speed than the rotational drive component of the second vehicle; a test logic configured to control at least the propulsion system of the second vehicle to subject the first vehicle to a propulsion test, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.

Regarding independent claim 15, Gray (20150007643) discloses a test system with a retention fixture that rigidly mounts separate first and second vehicles, where the second vehicle can be remote controlled, sensors for measuring parameters; Gray does not disclose applicant’s linking device to link the first and second vehicle propulsion systems so they may operate at different speeds and result logic to generate a pass or fail result. Furthermore, no other prior art a linking device is configured to link a propulsion system of the first vehicle to a propulsion system of the second vehicle so that the propulsion system of the first vehicle operates at a different speed than the propulsion system of the second vehicle, and a result logic configured to determine if the first vehicle under test passed the propulsion test based, at least in part, on an analysis of the at least one parameter, and wherein the result logic is configured to generate an indication if the first vehicle under test passed or failed the propulsion test, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.

Regarding independent claim 20, Gray (20150007643) discloses a method of testing with the steps of coupling a first vehicle and second vehicle by mounting the vehicles in a retention fixture, conducting a dynamometer test derived from baseline testing; Gray does not disclose coupling the first and second vehicle propulsion system so that the speed of the first vehicle is reduced compared to speed of the second vehicle, determining if the vehicle passed a run test and outputting the results of the test. Furthermore, no other prior art can be found to motivate or teach applicant’s method of testing including coupling a propulsion system of a first vehicle under test to a propulsion system of a second vehicle so that a speed of the propulsion system of a first vehicle is reduced compared to a speed of the second vehicle, determining if the first vehicle under test passed the run test based, at least in part, on result signals derived from the first vehicle during the run test; and outputting an indication if the first vehicle passed the test base, at least in part, on the results signals, in combination with the remaining limitations of the claims.
The dependent claims are allowable for at least the same reasons as above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is (469)295-9072.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA or CANADA) or 571-272-1000.




/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856